Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment of 21 June 2021. Applicant’s arguments with respect to figure 7 have been fully considered and are persuasive.  The objection to the drawings has been withdrawn and thus they are now acceptable. The amendments to the claims have overcome the objection to the specification, the 35 USC rejections over claims 7 and 9; and the art rejections over CN 103468044; U.S. patents 6,017,981 and 6,521,038; and U.S, patent application publication 2013/0048925, 2013/0209717 and 2015/0004424; and WO 2015/157521. Applicant's arguments with respect to the remaining art rejection and the obviousness-type double patenting rejection have been fully considered but they are not persuasive. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Claims 1, 7 and 15 are objected to because of the following informalities:  In these claims, “alkali earth” should be “alkaline earth”, to match the teachings in the specification.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1, 3-6, 8-15 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claims 1 and 15 now claims the IR fluorescent pigments as including alkaline earth copper silicates and lithium and/or lanthanum doped alkaline earth copper silicates. The originally filed disclosure teaches the IR fluorescent pigments as including Han purple or BaCuSi2O6 , Han blue or BaCuSi4O10, Egyptian blue or CaCuSi4O10, SrCuSi4O10, Ba(La,Li)CuSi4O10, Sr(La,Li)CuSi4O10 and blue alkaline earth copper silicate pigments. These seven originally disclosed pigments do not support the newly claimed pigment genus compositions, which is not limited to those originally disclosed. Thus the claims now include new matter.
None of the paragraphs listed by applicants as supporting the newly claimed pigment compositions teach alkaline earth copper silicate pigments in general, lithium doped alkaline earth copper silicates, lanthanum doped alkaline earth copper silicates nor lithium and lanthanum doped alkaline earth copper silicate pigments in general. Thus the arguments that the newly claimed pigments are supported by the specification are not convincing. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-8, 10-15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. No. 10,927,267.
Although the claims at issue are not identical, they are not patentably distinct from each other because the multi-layer coating of the patented claims suggest the coating composition of 
Applicants’ comments with respect to this rejection are acknowledged. They do not overcome the rejections and thus the rejection is maintained. 
Claim Rejections - 35 USC § 103
Claims 1, 2-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 9,267,052.
	This reference teaches a sealing coating composition for use on building materials or substrates, which non-metallic. The coatings composition can be used on composite panels or In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. Since the reference suggests the claimed coating compositions of a curable film forming resins, titanium dioxide pigment and at least one of Han blue, Han purple, Egyptian blue and azurite; one of ordinary skill in the art would expect that this suggested composition would inherently have the properties that at least overlap those of claims 1, 3, 5 and 6 and to have the dark color of claim 9, absent any showing to the contrary. The reference suggests the substrate of claims 11-14. 
	Applicants’ arguments have been considered but are not convincing. The reference teaches an amount of titanium dioxide, an infrared reflecting pigment, that falls within the claimed range and an overlapping amount of Han blue, Han purple, Egyptian blue or azurite. Han blue, Han purple, Egyptian blue and azurite. Since the amount of titanium dioxide falls within that claimed, it must be present in an amount that is effective to provide an ERS within the claimed range and since the amount of Han blue, Han purple, Egyptian blue or azurite. Han . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
7/7/21